FILEDAO   98 (Rev. 12/11) Appearance Bond


                                                   UNITED STATES DISTRICT COURT                                             OCT 3         2019
                                                           WESTERN DISTRICT OF TEXAS                                  CLERK   U.S.
                                                                WACO DIVISION                                        WESTEC          DISTRICT
                                                                                                                                                CLE<

 UNITED STATES OF AMERICA

 vs.                                                                               Case Number: WA: 18-CR-00275(1)-ADA

 (1) TYLER CHRISTOPHER BENSON
          Defendant

                                                                 APPEARANCE BOND

                                                                 Defendant's Agreement
 I (1) TYLER CHRISTOPHER BENSON                      (defendant), agree to follow every order of this court, or any court that
considers this case, and I further agree that this bond  may be forfeited if I fail:
             X       to appear for court proceedings;
             X       if convicted, to surrender to serve a sentence that the court may impose; or;
             X       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                       Type of Bond

               (1)      This is a personal recognizance bond.

               (2)      This is an unsecured bond of $ 25,000.00

               (3)      This is a secured bond of$                                              secured by:

                        (a)                                                 in cash deposited with the court.

                        (b)       the agreement of the defendant and each surety to forfeit the following cash or other property
                        (describe the cash or other properly, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                        ownership and value).'




                        If this bond is secured by real property, documents to protect the secured interest may be filed of record.

                        (c)       a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                            Forfeiture or Release of the Bond

 Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
 agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
 security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
 may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
 interest and costs.
                                                                                                                                        Page 2
A0 98 (Rev.   12/11) Appearance   Bond




Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                                     Declarations

Ownership of the Property. I, the defendant                   and each surety    declare under penalty of perjury that:

                   (1)        all owners of the property securing this appearance bond are included on the bond;
                   (2)        the property is not subject to claims, except as described above; and
                   (3)        I will not sell the property, allow further claims to be made against it, or do anything to reduce its
                              value while this appearance bond is in effect.

Acceptance. I, the defendant and each surety have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.


 I, the defendant           and each surety      declare under penalty of perjury that this information is true. (See 28 U.S.C. 1746.)


 Date: 10/31/19                                                                 -ier /2&DO
                                                                                                     Defendant 's signature




                      Surely/property owner    printed name                                Surety/property owner   signature and date




                      Surety/property owner   printed name                                 Surety/property owner   signature and date




                      Surety/property owner   printed name                                 Surely/property owner   signature and date




                                                                                CLERK OF COURT


 Date: 10/31/19
                                                                                               SiClerk or           Deputy Clerk


 Approved.

 Date:        10/31/19
                                                                                                       Judge's signature
